Case 6:19-cv-01711-WWB-EJK Document 113 Filed 10/05/20 Page 1 of 3 PageID 2091




                         UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
     OVIEDO MEDICAL CENTER, LLC,

             Plaintiff,                                  CASE NO. 6:19-cv-01711-WWB-EJK
     v.

     ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
     D/B/A ADVENTHEALTH OVIEDO ER,

             Defendant.


           DEFENDANT’S OPPOSITION TO SHORT-FORM MOTION TO COMPEL
          PRODUCTION OF ELECTRONICALLY STORED INFORMATION [Dkt. 108]

            1. Defendant respectfully opposes Plaintiff’s Motion to Compel Production of

    Electronically Stored Information.

            2. The Parties stipulated to an ESI protocol and exchanged custodian and search terms

    in February, 2020. From February to June, Defendant sent three emails requesting the Parties

    agree on a process for exchanging hit reports and set dates for the ESI exchanges. Plaintiff

    ignored each email.

            3.   On July 6, 2020, Plaintiff advised it had reviewed Defendant’s proposed search

    terms and would start its review. Defendant again proposed the exchange of hit reports so the

    Parties could narrow the searches for a more efficient and cost-effective review. Plaintiff

    refused to exchange hit reports.

            4. In August, Plaintiff proposed additional search terms and the Parties agreed to begin

    ESI productions on September 25, 2020. The Parties specifically designated the target date as

    “tentative” and discussed the potential need for further productions and finalization of the

    productions depending on the pace of the reviews.
Case 6:19-cv-01711-WWB-EJK Document 113 Filed 10/05/20 Page 2 of 3 PageID 2092




           5. On September 25, 2020, the Parties produced ESI documents. Defendant produced

    additional documents on October 2, and committed during conferral on this Motion to finalize

    its production by October 9. Plaintiff contends the productions were to be completed on or

    before September 25 and that it has been prejudiced by Defendant’s failure to complete its ESI

    production.

           6. First, no such agreement was made. September 25 was a tentative target and

    although Plaintiff contends it completed its ESI production, no privilege log was served. There

    appears to be at least some additional work needed for Plaintiff to complete its production,

    which is consistent with the Parties’ agreement to start ESI productions on September 25

    (unless it contends there were no privileged documents in its entire ESI review).

           7. Second, Plaintiff waited five months to confirm with Defendant that it began its

    review and proposed new search terms in August. From February to July, Plaintiff ignored

    multiple requests by Defendant to exchange initial hit reports and set an ESI exchange date.

    After the five-month delay Plaintiff cannot fairly claim prejudice now based on fourteen days.

           8. Defendant respectfully requests that the Court deny Plaintiff’s Motion to Compel

    Production of Electronically Stored Information.


           Respectfully submitted this 5th day of October, 2020,

                                              Brock Magruder
                                             Mayanne Downs
                                             Florida Bar No. 754900
                                             Primary: mayanne.downs@gray-robinson.com
                                             Secondary: kathy.savage@gray-robinson.com
                                             Michael J. Colitz, III
                                             Florida Bar No. 164348
                                             Primary: michael.colitz@gray-robinson.com
                                             Secondary: jessica.gonzalez@gray-robinson.com



                                                 --2--
Case 6:19-cv-01711-WWB-EJK Document 113 Filed 10/05/20 Page 3 of 3 PageID 2093




                                          Jason Zimmerman
                                          Florida Bar No. 104392
                                          Primary: jason.zimmerman@gray-robinson.com
                                          Secondary: cindi.garner@gray-robinson.com
                                          Brock Magruder
                                          Florida Bar No. 112614
                                          Primary: brock.magruder@gray-robinson.com
                                          GrayRobinson, P.A.
                                          301 E. Pine Street, Suite 1400 (32801)
                                          P.O. Box 3068
                                          Orlando, Florida 32802
                                          Telephone: (407) 843-8880
                                          Facsimile: (407) 244-5690

                                          Attorneys for Defendant,
                                          ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                          D/B/A ADVENTISTHEALTH OVIEDO ER



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 5, 2020, a true and correct copy of the foregoing

    was filed through the CM/ECF system which will serve an electronic copy on

                        Counsel for Plaintiff, Oviedo Medical Center LLC:

     Martin B. Goldberg, Esq.                     Dennis D. Murrell
     Emily L. Pincow, Esq.                        Elisabeth S. Gray
     Lash & Goldberg, LLP                         Brian McGraw
     Miami Tower                                  Middleton Reutlinger
     100 SE 2nd Street, Suite 1200                401 S. Fourth Street, Suite 2600
     Miami, Florida 33131-2158                    Louisville, Kentucky 40202
     mgoldberg@lashgoldberg.com                   dmurrell@middletonlaw.com
     epincow@lashgoldberg.com                     egray@middletonlaw.com
                                                  bmcgraw@middletonlaw.com


                                                 Brock Magruder
                                              Brock Magruder
                                              Florida Bar No. 112614




                                              --3--
